Title: To John Adams from Alexander Hill Everett, 15 July 1813
From: Everett, Alexander Hill
To: Adams, John



Sir.
Boston, 15 July. 1813.

Permit me to express to you my ackowledgments for the politeness, with which you were pleased to speak of my Address in your letter of the 4th. I hope you received it as a mark of respect: in any other point of view it was not worth offering.
I beg you, Sir, to accept my grateful thanks for the Naval History with which you did me the honor to accompany the letter. I have read it with great interest and pleasure. A candid judge, I think, would be at no loss to decide, that the exploits of our little fleet of which we have so much reason to be proud are a Sever Satire on the negligence of the government and a brilliant proof of what we might do with a vigorous and efficient maritime force. It is true, we could not easily cope, single-handed, with the thousand ships of England, but I imagine we should find no difficulty, in raising a navy that, manned and officered and conducted, as our ships have been in this war, would find employment for every inch of canvass she could now spare.
I am, Sir, with great respect, your very humble servant.

A. H. Everett